Citation Nr: 0430581	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  93-11 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased rating for hypertension, 
currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel





INTRODUCTION

The veteran served on active duty from August 1975 to July 
1978 and from May 1980 to January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied service connection for a chronic 
nervous condition (acquired psychiatric disorder), and a June 
2002 rating decision from the VA RO in Waco, Texas, which 
denied an increased rating for hypertension, currently rated 
at 10 percent.

In January 1995, the issue of entitlement to service 
connection for a psychiatric disorder was remanded by the 
Board for additional development.

In May 1998, the issue of entitlement to service connection 
for an acquired psychiatric disorder was remanded by the 
Board for further development and adjudication on a de novo 
basis without regard to the finality of prior decisions.


FINDINGS OF FACT

1.  The veteran's chronic paranoid schizophrenia manifested 
during his active service.

2.  The veteran's diastolic pressure is not predominantly 
110mm or more, and his systolic pressure is not predominantly 
200mm or more.


CONCLUSIONS OF LAW

1.  Chronic paranoid schizophrenia was incurred in service.   
38 U.S.C.A. §§ 1131, 5100, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).
2.  The criteria for a rating in excess of 10 percent for 
hypertension (hypertensive vascular disease) have not been 
met.   38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a September 2003 letter, following two Board remands for 
further development, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to please send us any 
additional information or evidence, and requested that the 
veteran tell the RO about any additional information or 
evidence he wanted VA to try to get for him.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

It is noted that the original rating decision on appeal for 
service connection for an acquired psychiatric disorder was 
in September 1992, more than eight years prior to the 
enactment of the VCAA.  Therefore, the veteran did not 
receive a VCAA notice prior to the initial rating decision 
denying his claim.  Nonetheless, the Board finds that the 
lack of such a pre-decision notice is not prejudicial to the 
veteran.  VCAA notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

It is also noted that the original rating decision on appeal 
for an increased rating for hypertension was in June 2002, 
and the veteran did not receive a VCAA notice prior to the 
initial rating decision denying his claim.  However, the 
veteran had received a previous rating decision denying his 
claim for an increased rating in June 2000, from which he did 
not appeal.  In that rating decision the RO notified the 
veteran of what the evidence needed to show for an increased 
rating and what the evidence of record did show.  The Board 
finds that the lack of a pre-decision notice with respect to 
the claim for an increased rating for hypertension is not 
prejudicial to the veteran.  VCAA notice was provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran has been afforded VA medical 
examinations in March 1995 and December 2002 in connection 
with his claim for service connection for an acquired 
psychiatric disorder, and in April 2002 and April 2004 in 
connection with his claim for an increased rating for 
hypertension.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

The veteran had two periods of active service; the first was 
from August 1975 to July 1978, and the second was from May 
1980 to January 1981.  The veteran developed an alcohol 
problem during his second period of active service and, after 
only eight months, was discharged because of a series of non-
judicial punishments related to abuse of alcohol.  

The veteran admits to abusing alcohol from the very beginning 
of his second enlistment because of feelings of paranoia and 
anxiety, and service medical records reflect the veteran was 
seen at family practice outpatient clinic in May 1980, where 
he complained of nervousness and feeling dizzy.  Service 
records reflect the veteran's participation in an alcohol 
rehabilitation program during the period September - November 
1980.

VA medical records reflect that the veteran has been 
hospitalized numerous times since 1982 because of anxiety, 
restlessness, paranoia, feeling nervous and tense, and 
abusing alcohol.  The veteran was diagnosed with schizo-
affective disorder at a VA hospital in 1987.

The discharge diagnosis after a VA hospitalization from 
September - October 1990 was chronic paranoid schizophrenia, 
with acute exacerbation and episodic alcohol abuse.

The discharge diagnosis after a VA hospitalization from 
October - November 1990 was mixed bipolar disorder and 
episodic alcohol abuse. 

VA medical records between November 1990 and March 1995 show 
continuing treatment for a chronic psychiatric disability, 
variously diagnosed and, to a lesser extent, for alcohol 
abuse.

The veteran received a VA medical examination for mental 
disorders in March 1995.  The veteran reported that he began 
drinking following his first period of active service in 
order to deal with his fears and hallucinations he began 
experiencing.  He said he was sent for a mental health 
evaluation shortly after his second period of active service 
began and, shortly thereafter, transferred to an alcohol 
treatment program.  Following a series of non-judicial 
punishments for being too drunk to show up for formations, he 
was given a choice of going to the stockade or getting out.  
He chose to get out.

The examining psychiatrist diagnosed schizo affective 
disorder and said, "It is reasonable to assume that [the 
veteran] had a psychotic disorder perhaps even before he 
began to use alcohol."

The veteran received a VA medical examination for 
hypertension in April 2002.  The veteran reported headaches 
and dizziness.  Systolic pressure was 140mm and diastolic 
pressure was 80mm.  The diagnosis was hypertension.

VA medical records between March 1995 and December 2002 show 
continuing treatment for chronic paranoid schizophrenia and 
alcohol dependence, manifested by nervousness, anxiety, and 
paranoia.  

Pursuant to a Board remand, the veteran received a VA medical 
examination for mental disorders by two psychiatrists in 
December 2002.  According to a review of the veteran's 
records from May 1980 and the veteran's statements, the 
veteran first sought mental health treatment in May of 1980.  
The veteran admitted to alcohol abuse from 1980 on to "calm 
himself down" because of feeling nervous and experiencing 
paranoia.  Record review also revealed a history of multiple 
hospitalizations from 1982 onward, all for nerves, paranoia, 
and associated alcohol intake, with various diagnoses for a 
chronic mental disorder, including schizophrenia and schizo-
affective disorder, bipolar type.  The veteran reported 
persistent paranoia since 1980 and hallucinations since 1986.

The examining psychiatrists found the veteran's history was 
consistent with either schizophrenia or schizo-affective 
disorder, bipolar type.  They concluded "the mental 
condition for which he is applying for disability today 
appears to have started since 1980."  They further concluded 
that he began abusing alcohol during his first period of 
active service, but did not report nervousness or anxiety 
until May 1980, during his second period of service.

The psychiatrists said that nervousness, insomnia and 
paranoia were the precursors of schizophrenia, which the 
veteran treated with alcohol.  The diagnosis was scizo-
affective disorder, bipolar type.

VA medical records between December 2002 and March 2004 show 
continuing treatment for chronic paranoid schizophrenia and 
alcohol dependence, manifested by nervousness, anxiety, and 
paranoia.  

VA clinical notes reflect the following blood pressure 
readings between March 1999 and March 2004 (systolic over 
diastolic, in mm):
	
March 3, 1999		144/96
May 16, 2000		148/88
November 27, 2000		148/105
April 23, 2001		212/122
May 23, 2001		177/110
August 1, 2001		194/112
September 27, 2001		149/97
February 11, 2002		183/103
April 22, 2002		197/131
	July 15, 2002			132/80
	August 29, 2002		187/103
	September 12, 2002		188/113
	October 8, 2002		197/114
November 1, 2002		206/110 
	February 6, 2003		132/88
	March 24, 2003		152/103
	August 1, 2003		193/115
	September 23, 2003		159/104
	October 30, 2003		133/66
	January 7, 2004		163/106
	February 24, 2004		139/86
	March 10, 2004		146/88
	
The veteran received a VA medical examination for 
hypertension in April 2004.  Blood pressure (in mm) standing 
was 140/95, sitting was 160/100 and lying was 150/98.  The 
diagnoses were Grade 2 essential hypertension, poorly 
controlled on current regimen, and benign positional vertigo 
associated with dizziness.  The examining physician could not 
determine whether the veteran's headaches and dizziness were 
associated with his hypertension as there were other possible 
explanations.

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The Secretary shall consider all information and lay and 
medical evidence of record with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

The 1945 Schedule for Rating Disabilities (Schedule) is used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities as far as 
practicably can be determined.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).

Any reasonable doubt regarding the degree of disability is to 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7(2004).

Although the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Analysis

Between 1982 and 1987 the veteran was treated on multiple 
occasions for alcohol abuse.  Since 1987 the veteran has been 
repeatedly diagnosed with, and treated for, chronic paranoid 
schizophrenia or schizo-affective disorder, bipolar type, and 
alcohol dependence.

A March 1995 VA medical examination report contains the 
examining psychiatrist's note that it is reasonable to assume 
the veteran had a psychotic disorder perhaps even before he 
began to use alcohol (which was during his first period of 
active service). 

A December 2002 VA medical examination report contains the 
opinion of the two examining physicians that the veteran's 
mental condition appeared to have started since his second 
period of active service in 1980, and meets the criteria for 
either schizophrenia or a schizo-affective disorder, bipolar 
type. 
While there is no diagnosis of a psychiatric disorder in 
service, service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Here, the veteran has been consistently diagnosed with a 
psychiatric disorder since 1987, and both of the VA mental 
disorder examinations state that his psychiatric disorder 
stems from at least as far back as the veteran's second 
period of active service.  Moreover, both of the VA medical 
examinations opine that the veteran's alcohol abuse was a 
means to compensate for his nervousness and paranoia, which 
were manifestations of his schizophrenia.

There is competent medical evidence that the veteran's in 
service nervousness and paranoia were symptoms of his 
psychiatric disorder, and that his alcohol abuse was a coping 
mechanism for that disorder.  On the other hand, there is no 
competent medical evidence that the veteran's in service 
nervousness and paranoia were not symptoms of his psychiatric 
disorder, or that his alcohol abuse was not a coping 
mechanism for that disorder.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt is to be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this 
case, the evidence, with resolution of the benefit of the 
doubt in the veteran's favor, is in favor of service 
connection. Accordingly, service connection for an acquired 
psychiatric disorder is warranted. 38 U.S.C.A. §§ 1131, 5100, 
5103; 38 C.F.R. § 3.303.

With respect to the veteran's hypertension, the regulations 
provide that a 10 percent rating is warranted where diastolic 
pressure is predominantly 100 or more, or systolic pressure 
is predominantly 160 or more.  A 20 percent rating is 
warranted where diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more.

In this case, there are 22 blood pressure readings contained 
in clinic notes between March 1999 and March 2004.  Eleven of 
the 22 readings show systolic pressure greater than 160 and 
two of the 22 readings show systolic pressure greater than 
200.  Twelve of the 22 readings show diastolic pressure 
greater than 100 and eight of the 22 readings show diastolic 
pressure greater than 110.

Both the systolic and diastolic pressure readings meet the 
criteria for a 10 percent rating as they are predominantly 
over 160 and 100, respectively.  Neither the systolic or 
diastolic pressure readings meet the criteria for a 20 
percent rating, as they are not predominantly over 200 or 
110, respectively.

Accordingly, a rating in excess of 10 percent for 
hypertension is not warranted.  The evidence is not so evenly 
balanced that there is doubt as to any material issue. 38 
U.S.C.A. §§1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7101.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted.

Entitlement to an increased rating for hypertension, 
currently rated at 10 percent, is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



